Title: From John Adams to Thomas Boylston Adams, 13 March 1804
From: Adams, John
To: Adams, Thomas Boylston



13 March 1804

Know all Men by these Presents. That I John Adams of Quincy in the County of Norfolk and State of Massachusetts Esquire, in consideration of the natural affection which I bear for my Son Thomas Boylston Adams of Quincy aforesaid Esquire, do hereby give, grant, and convey unto the said Thomas Boylston Adams, his heirs and assigns forever, a certain piece of sedgebanks, lying in said Quincy, in the broad Meadows so called, containing seven acres more or less, which I bought of Stephen Penniman Esqr. of Braintree in Said County, by a Deed bearing date the twenty-sixth day of August Anno Domini One thousand seven hundred & ninety–four. Also a certain piece of Salt marsh with a small Island, in Quincy, the whole containing three acres more or less, which I bought of the said Stephen Penniman Esquire, by a Deed bearing date the first day of May, Anno Domini one thousand eight hundred. Also the following lots or parcels of land together with the buildings thereon standing; situate partly in Said Braintree and partly in said Quincy, and bounded as herein after described; to wit all that parcel of land together with the house, barn and other buildings thereon standing, which I bought of Elkanah Thayer and on which Peter Burrill now lives, the land containing about fifty acres, lying partly in Said Braintree & partly in Said Quincy, and bounded Easterly and South–easterly on the high-way or Country road from Quincy to Bridgwater, Southerly, partly on land of Said John Adams and partly on land of Nathaniel Capen and now partly on land of John Quincy Adams Esquire; Westerly, partly on land of Said John Adams and partly on land of Lemuel Veazie; Northerly, partly on land, once of Thomas & Samuel Hayden, children of the late Susanna Hayden deceased, as it was bounded out in the division of Thomas Thayer’s estate, partly on land once of John Bright now of Ebenezer & Josiah Adams, and partly on land belonging to the heirs of the late Ebenezer Adams deceased; also a lot of Salt marsh, lying in Said Quincy, in the broad meadows, so called, including a small Island, and containing about seven Acres & an half; bounded Easterly & Southerly on the flatts at low water mark; Northerly on land once of Stephen Penniman Esquire, herein before described; Westerly on land once of Ensign John Hollis and partly on the flatts at low water mark; also a lot of land situate in Quincy aforesaid containing thirteen Acres, more or less and bounded Easterly on the Country road leading from Quincy to Braintree and Bridgwater; Southerly on land aforedescribed once of Elkanah Thayer; Westerly on the Brook and Northerly on land of Said John Adams, which I bought of Thomas Hayden & Samuel Hayden, by Deed bearing date the twenty-third day of May Anno Domini One thousand seven hundred & ninety-six. Also a lot of land in said Braintree, containing fifteen Acres more or less; bounded Easterly on land now or lately of Silas Vezie; Southerly on land of Lemuel Vezie; Northerly on land of Deacon Moses French, on the common line so called, and Westerly on land, late of Jonathan Faxon. Also a lot of land lying in said Braintree, adjoining the tract last described, containing twelve acres, three quarters of an Acre and thirty-three rods, bounded northerly, North-westerly and Westerly on the land last described and other land once of the said John Adams and Easterly on John Hobart and Southerly on Lemuel Veazie. Also a tract of land in said Braintree containing thirty acres and one quarter more or less, situate between the Bridgewater road and the Plymouth Road, containing twelve acres, given to the Said John Adams, by his father, in his Will; eighteen acres which he bought of John Curtis and one quarter of an Acre, which he bought of Samuel and Adam Curtis, the whole being bounded partly on Samuel & Adam Curtis; partly on the Plymouth road, partly on Mr: Hobart, partly on land of Mr. Wales and partly on land of the late Colonel Ebenezer Thayer, and partly on the Bridgewater road, or be the measure of all the Said Several parcels of land more or less than is before described; or however otherwise they may be bounded or reputed to be bounded, together with all the priviledges and appurtenances whatever to the same belonging. To have and to hold the afore-granted premises to the said Thomas Boylston Adams his heirs & assigns to his and their use and behoof forever—And I do covenant with the said Thomas Boylston Adams, his heirs and assigns, that I am lawfully seized in fee of the afore-granted premises; That, reserving the right of Dower to my Wife & his Mother, after my death, they are free of all incumbrances; That I have good right to give and convey the Same to the Said Thomas Boylston Adams, and that I will warrant and defend the same premises to the Said Thomas Boylston Adams against the lawful claims & demands of all persons; excepting the right of Abigail my wife & his Mother to her Dower after my decease. In witness whereof, I the said John Adams have hereunto set my hand & seal this Thirteenth day of March in the year of Our Lord One thousand eight hundred & four
John AdamsSigned, sealed & delivered in presence of us
Boylston AdamsElizabeth Ann AdamsNorfolk sst Quincy March 13th. 1804. Then the within named John Adams acknowledged the within instrument to be his free act & Deed.
Peter Boylston AdamsJust. PeaceNorfolk ss Dedham June 5th. 1804. Received and recorded Libo. 22. folo. 28—and examinedBy
Elipht. PondRegr.—